DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davydov et al. (US 2019/0223187).
For Claim 1, Davydov teaches a wireless communication method comprising: 
transmitting, from a base station (BS) to a user equipment (UE), a configuration information indicating a resource used in transmission of a Channel State Information-Reference Signal (CSI-RS) by higher layer signaling (see abstract); and 
receiving, with the UE, the CSI-RS from the BS based on the configuration information (see paragraphs 63, 64), 
wherein the configuration information indicates a mapping for CSI-RS transmission using a single antenna port (AP) to a single resource element per a resource block (see abstract, paragraphs 71, 77).
For Claim 2, Davydov teaches a user equipment (UE) comprising: 
a controller that controls to receive a Channel State Information-Reference Signal (CSI-RS) based on a configuration information, transmitted by higher layer signaling from a base station (BS), indicating a resource used in transmission of the CSI-RS (see paragraphs 96: UE hardware; abstract, paragraphs 61-64); and 
a receiver that receives, from the BS, the CSI-RS, wherein the configuration information indicates a mapping for CSI-RS transmission using a single antenna port (AP) to a single resource element per a resource block (see abstract, paragraphs 71, 77, 96).
For Claim 3, Davydov teaches a base station (BS) comprising: 
a transmitter that transmits, to the UE, a configuration information indicating a resource used in transmission of a Channel State Information-Reference Signal (CSI-RS) by higher layer signaling (see paragraph 110: base station hardware; abstract, paragraphs 61-62); and 
a controller that controls to transmit, to the UE, the CSI-RS based on the configuration information, wherein the configuration information indicates a mapping for CSI-RS transmission using a single antenna port (AP) to a single resource element per a resource block (see paragraphs 63-64, abstract, paragraph 110).
For Claim 4, Davydov teaches a system comprising a base station (BS) and a user equipment (UE), wherein: 
the BS comprises: a transmitter that transmits, to the UE, a configuration information indicating a resource used in transmission of a Channel State Information-Reference Signal (CSI-RS) by higher layer signaling (see abstract, paragraphs 61-63, 110); and a first controller that controls to transmit, to the UE, the CSI-RS based on the configuration information (see paragraph 110, abstract, paragraphs 63-64); and 
the UE comprises: a second controller that controls to receive, from the BS, the CSI-RS based on the configuration information (see paragraph 96, abstract, paragraphs 61-62); and a receiver that receives, from the BS, the CSI-RS, wherein the configuration information indicates a mapping for CSI-RS transmission using a single antenna port (AP) to a single resource element per a resource block (see paragraph 96, abstract, paragraphs 63-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frenne et al. (US 2022/0045902) teaches a system in which one CSI-RS is mapped using a single antenna port at a single resource element per a resource block (see paragraph 105).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        9/16/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466